              Case 3:18-cr-00054-PDW Document 299 Filed 09/10/19 Page 1 of 1


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                       )
                                                )
                        Plaintiff,              )       ORDER GRANTING DEFENDANT’S
                                                )       MOTION TO CONTINUE TRIAL
        vs.                                     )
                                                )       Case No. 3:18-cr-00054
Steven Barros Pinto,                            )
                                                )
                        Defendant.              )



        Before the Court is the Defendant’s motion to continue trial filed on July 25, 2019. Doc. No. 289.

The trial is scheduled to commence on October 1, 2019. Defense counsel requests a continuance for

additional time to review discovery, further investigate, retain experts, and prepare for trial. The

Defendant consents to the continuance and executed a written waiver acknowledging that the delay will

be excluded from any calculation under the Speedy Trial Act. Doc. No. 291. The Government has no

objection to the motion. Doc. No. 296.

        The Court finds there is good cause to continue the trial, and “the ends of justice served by taking

such action outweigh the best interest of the public and the defendant in a speedy trial” pursuant to 18

U.S.C. § 3161(h)(7)(A). See United States v. Lucas, 499 F.3d 769, 782-83 (8th Cir. 2007); United States

v. Hohn, 8 F.3d 1301, 1305 (8th Cir. 1993); United States v. Driver, 945 F.2d 1410, 1414 (8th Cir. 1991).

Accordingly, the Court GRANTS the motion (Doc. No. 289). Trial shall be rescheduled for Tuesday,

April 7, 2020, at 9:30 a.m. in Fargo. A three (3) to four (4) week trial is anticipated. All time which

elapses from the date of this order until trial shall be excluded from any Speedy Trial Act calculation. See

18 U.S.C. § 3161(h)(7)(A) and 18 U.S.C. § 3161(h)(7)(B)(i) and (iv).

        IT IS SO ORDERED.

        Dated this 10th day of September, 2019.

                                                        /s/ Peter D. Welte
                                                        Peter D. Welte, District Judge
                                                        United States District Court
